Citation Nr: 9920029	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  98-16 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for residuals of a left 
knee condition.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel

INTRODUCTION

The veteran had active military service from January 1958 to 
January 1960.

The issues on appeal arise from an April 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California, which denied service 
connection for hearing loss and for residuals of a left knee 
condition.  On April 29, 1999, a hearing was held in Los 
Angeles, California, before N. R. Robin, who is a member of 
the Board of Veterans' Appeals (Board) rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102 (West Supp. 1999).  

The Board notes that in a written statement filed in May 
1998, the veteran appeared to be claiming service connection 
for a lung disability.  On a September 1998 Form 9 and during 
his Travel Board hearing testimony, the veteran also appeared 
to be seeking service connection for tinnitus.  Since these 
matters have not been developed or certified for appeal, and 
inasmuch as they are not inextricably intertwined with the 
issues now before the Board on appeal, they are referred to 
the RO for initial consideration.
 

FINDINGS OF FACT

1.  The veteran's allegation that he currently has hearing 
loss which is related to service is not supported by any 
medical evidence that would render the claim plausible.

2.  The veteran's allegation that he currently has residuals 
of a left knee condition which are related to service is not 
supported by any medical evidence that would render the claim 
plausible.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well grounded 
claim concerning service connection for hearing loss.  38 
U.S.C.A. § 5107 (West 1991).

2.  The veteran has not submitted evidence of a well grounded 
claim concerning service connection for residuals of a left 
knee condition.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reflect, in pertinent part, that at a 
March 1957 pre-induction examination, the veteran's lower 
extremities and "other musculoskeletal" were normal, and 
whispered hearing was 15/15 bilaterally.  Prior to a pre-
induction examination in January 1958, the veteran denied any 
history of swollen or painful joints, leg cramps, arthritis 
or rheumatism, bone, joint or other deformity, lameness, loss 
of leg, or "trick" or locked knee.  Upon examination, the 
veteran's lower extremities and "other musculoskeletal" 
were normal, and whispered hearing was 15/15 bilaterally.  

In January 1959, the veteran sought outpatient treatment 
after being hit in the head and "socked in the nose and 
lips."  Physical examination revealed soft tissue swelling 
of the left occiput, multiple abrasions over the right 
temporal area, and swelling of the nose and lips.  The 
impression was multiple contusions and abrasions.  In 
September 1959, the veteran sought outpatient treatment after 
he stumbled and bumped his right leg on a lawn mower.  He was 
treated with soap and hydrogen peroxide.  

Prior to a November 1959 examination conducted in conjunction 
with the veteran's release from active duty, he denied any 
history of arthritis or rheumatism, leg cramps, bone, joint 
or other deformity, lameness, or loss of leg.  The veteran 
did not indicate whether he had had any history of "trick" 
or locked knee.  Upon examination, the veteran's lower 
extremities and "other musculoskeletal" were normal, and 
whispered hearing was 15/15 bilaterally.  

In January 1998, the veteran filed a claim seeking service 
connection for a left knee condition and for hearing loss.  

By an April 1998 rating decision, the RO denied service 
connection for residuals of a left knee condition and for 
hearing loss, having concluded that both claims were not well 
grounded. 

In April 1999, the veteran testified at the RO before the 
undersigned Board member.  The veteran said that he was first 
diagnosed as having bilateral hearing loss while on active 
duty in Korea in 1958.  The veteran had been working as a 
jeep driver.  The jeep apparently had a mounted machine gun, 
which was occasionally fired over the veteran's head.  The 
veteran asserted that he was also very often exposed to small 
arms fire and large artillery, as well as aircraft and rocket 
noise.  The veteran was never issued any hearing protection 
or hearing aids while on active duty.  He was never told that 
he had perforated ear drums, nor given ear drops, nor barred 
from working in a hazardous noise area due to hearing 
problems.  The veteran also described an instance in which he 
was struck in the head as the machine gun mount was turned.  
The pain went away after about five hours.  Although the 
veteran apparently sought treatment for his hearing condition 
in service, he was only given aspirin.  An audiogram was not 
administered during his separation examination.  

Within a year after his separation, the veteran apparently 
sought treatment for his hearing loss at a union clinic.  
Following service, he worked in the furniture manufacturing 
industry (although he denied having been exposed to loud 
noise).  The veteran testified that no physician had ever 
told him that his hearing loss was due to exposure to loud 
noise while he was in the military.  

The veteran further testified that he injured his left knee 
in 1960 while training at Fort Bragg.  He apparently tripped 
over a lawn mower while on a morning run.  Although the 
swelling and pain lasted for two days, the veteran was not 
hospitalized for this condition.  The knee was bandaged with 
Ace wrap and the veteran was apparently placed on limited 
duty.  The veteran did not seek any further treatment for his 
left knee condition while in the service because he did not 
want to wait in long lines.  One physician in service 
apparently told the veteran that he would have "water on the 
knee" as he aged.  The veteran did not seek treatment for 
left knee symptoms in the year following his discharge.  He 
later went to a clinic, where he was told that he had some 
torn ligaments which would heal on their own.  However, the 
veteran was again told that eventually he would get water on 
the knee.   

II.  Analysis

Under applicable criteria, service connection will be granted 
for disability resulting from personal injury suffered or 
disease incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  In addition, certain 
chronic diseases, including high frequency hearing loss, when 
manifest to a degree of 10 percent or more within one year 
after the veteran's military service ended, may be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 
(1998).  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. § 1113 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.307(d) (1998). 

The applicable criteria additionally provide as follows:

For the purposes of applying the laws 
administered by VA, impaired hearing will be 
considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores 
using the Maryland CNC test are less than 94 
percent.  

38 C.F.R. § 3.385 (1998).

The threshold question, however, is whether the veteran has 
met his initial burden of presenting well grounded claims.  
If he has not, then the claims must fail and there is no 
further duty to assist in the development of the claims.  38 
U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
Well grounded claims require more than an allegation; the 
claimant must submit supporting medical evidence.  
Furthermore, the evidence must justify a belief by a fair and 
impartial individual that the claims are plausible.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  

For a well grounded claim of service connection, there must 
be competent evidence of a current disability (a medical 
diagnosis), of inservice incurrence or aggravation of a 
disease or injury (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table); see also Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  Evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the veteran.  King v. Brown, 5 
Vet. App. 19, 21 (1993).  

The veteran has asserted that his reported hearing loss and 
residuals of a left knee condition, arising many years post-
service, were actually manifested in service.  The service 
medical records are completely negative for any complaints of 
or treatment for hearing loss or left knee symptoms.  While 
the service medical records do reflect that the veteran 
sought treatment after being hit in the head in January 1959, 
there is no mention of hearing loss in relation thereto.  
Although the service medical records also reflect that the 
veteran tripped over a lawn mower in September 1959, this 
apparently affected his right leg.  There is also no 
indication that the veteran had high frequency hearing loss 
manifested to a degree of 10 percent or more within one year 
after his military service ended.  While the veteran has 
asserted that he sought treatment at a union clinic for 
hearing loss within a year after service, he has not produced 
records confirming said treatment or establishing the 
severity of any hearing loss.  In fact, the first suggestion 
postservice of problems with the veteran's hearing and left 
knee was when the veteran filed his claim in 1998, more than 
37 years after discharge.

In the present case, the claims file lacks any specific 
medical conclusions that either the veteran's reported 
hearing loss and/or residuals of a left knee condition had 
their onset in service.  Where the determinative issue 
involves either medical etiology or a medical diagnosis, 
competent medical evidence is required to fulfill the well 
grounded claim requirement of 38 U.S.C.A. § 5107(a).  Lathan 
v. Brown, 7 Vet. App. 359 (1995).  Therefore, the veteran's 
claims concerning service connection for hearing loss and for 
residuals of a left knee condition are not well grounded 
within the meaning of 38 U.S.C.A. § 5107 (West 1991).  If 
claims are not well grounded, the Board does not have 
jurisdiction to adjudicate them.  Boeck v. Brown, 6 Vet. App. 
14 (1993).  As claims that are not well grounded do not 
present a question of 
fact or law over which the Board has jurisdiction, the claims 
concerning service connection for hearing loss and for 
residuals of a left knee condition are denied.  

ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for residuals of a left 
knee condition is denied.


		
N. R. Robin
Member, Board of Veterans' Appeals

 

